
	

113 S2316 IS: To require the Inspector General of the Department of Veterans Affairs to submit a report on wait times for veterans seeking medical appointments and treatment from the Department of Veterans Affairs, to prohibit closure of medical facilities of the Department, and for other purposes.
U.S. Senate
2014-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2316
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2014
			Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Inspector General of the Department of Veterans Affairs to submit a report on wait
			 times for veterans seeking medical appointments and treatment from the
			 Department of Veterans Affairs, to prohibit closure of medical facilities
			 of the Department, and for other purposes.
	
	1.Report on wait times for veterans seeking medical appointments and treatment from the Department of
			 Veterans Affairs and prohibition on closure of medical facilities(a)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the
			 Department of Veterans
			 Affairs shall submit to Congress a report on wait times for veterans
			 seeking medical appointments and treatment from the Department of Veterans
			 Affairs.(2)ElementsThe report required by paragraph (1) shall include the following:(A)Information on wait times for veterans throughout the United States in seeking medical appointments
			 and treatment from the Department.(B)A determination by the Inspector General as to whether the wait times for veterans seeking medical
			 appointments and treatment from the Department have been prolonged by
			 employees of the Department without a valid medical or administrative
			 reason.(b)Prohibition on closure of medical facilities of the DepartmentAfter the date of the enactment of this Act, and before the submittal of the report under
			 subsection (a), the Secretary of Veterans Affairs shall not—(1)close any medical facility of the Department of Veterans Affairs; or(2)use any funds of the Department to prepare any environment impact statement that is
			 related to the closure of a medical facility of the Department.(c)Prolonged wait times without valid reason(1)Prohibition on closure of medical facilities of the DepartmentExcept as provided in paragraphs (2) and (3), if, in the report submitted under subsection (a), the
			 Inspector General determines that wait times
			 for veterans seeking medical appointments and treatment from the
			 Department have been prolonged by employees of the Department without a
			 valid medical or administrative reason, the Secretary shall not close any
			 medical facility of the Department or use any funds of the Department to
			 prepare any environment impact statement that is
			 related to the closure of a medical facility of the Department.(2)ExceptionThe Secretary may close a medical facility of the Department or use funds of the Department to
			 prepare an environmental impact statement related to the closure of a
			 medical facility of the Department if, not later than 180 days before such
			 closure or use of funds, the Secretary determines and certifies to
			 Congress that the closure of such medical facility will not do any of the
			 following:(A)Increase the wait times for veterans in the catchment area of such medical facility in seeking
			 medical
			 appointments and treatment from such medical facility.(B)Decrease the quality of care provided to such veterans.(C)Impede the access of such veterans to specialized health care services.(D)Impede the access of such veterans to residential rehabilitation treatment programs of the
			 Department and
			 other inpatient care.(E)Increase the distance required to be traveled by such veterans to receive inpatient and outpatient
			 care.(F)Impede the access of such veterans that are members of Indian tribes (as that term is defined in
			 section 4
			 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b)) to medical care.(3)TerminationThe prohibition under paragraph (1) shall terminate on the date on which the Inspector General
			 determines and certifies to Congress that wait times
			 for veterans seeking medical appointments and treatment from the
			 Department are not being prolonged by employees of the Department without
			 a
			 valid medical or administrative reason.(d)Environmental impact statement definedIn this section, the term environmental impact statement means the detailed statement of environmental impacts of a project required to be prepared
			 pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
